       Case: 3:20-cv-00975-bbc Document #: 62 Filed: 04/22/21 Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
JAMES UPTHEGROVE,
                                                             OPINION AND ORDER
                           Plaintiff,
                                                                 20-cv-975-bbc
              v.

MOLLI ROLLI, ANN HEASLETT,
ERIK KNUDSON, TYLER LAWS,
MITCHELL ILLICHMAN, ANGELA JANIS
AND ODETTE ANDERSON,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - -
       Pro se plaintiff James Upthegrove, a former patient at the Mendota Mental Health

Institute (MMHI) in Madison, Wisconsin, is proceeding on a Fourteenth Amendment claim

that defendants stopped the medication that was successfully treating plaintiff’s panic

disorder and anxiety although they had no good reason for doing so. Plaintiff has filed

several motions that are now before the court. Dkt. ##39, 49, 52 and 55. For the reasons

below, the motions will be denied.

      First, plaintiff has filed a motion requesting that the court direct defendants to

provide him copies any emails sent by various MMHI employees that mention him. Dkt.

#39. However, as plaintiff acknowledges, he requested these documents under the Freedom

of information Act and the Wisconsin Open records Law in February 2021, before the start

of discovery in this case. The motion will be denied as moot. Discovery commenced

following the preliminary pretrial conference held on March 5. As the court explained

during that hearing and the pretrial conference order entered on March 8, plaintiff should



                                            1
       Case: 3:20-cv-00975-bbc Document #: 62 Filed: 04/22/21 Page 2 of 3




follow Rules 26 through 37 and Rule 45 of the Federal Rules of Civil Procedure which

describe how he may get information and documents from the defendants to use in this case.

Dkt. #43 at 8-10. Plaintiff should review those rules and the court’s pretrial conference

order before requesting any information and documents from defendants. If plaintiff has

any problems related to discovery, he should first contact defense counsel to attempt to

resolve the issue without the court’s intervention. If the parties are unable to resolve the

issue on their own after making a good faith effort to do so, plaintiff may file a motion to

compel with the court at that time.

       Second, plaintiff has filed three motions related to preliminary injunctive relief. Dkt.

##49, 52, 55. On March 10, 2021, I entered an order denying several other motions that

plaintiff filed for preliminary injunctive relief, in which he requested an order directing

defendants to renew his Clonazepam medication and appoint an outside psychiatrist to treat

him. Dkt. #44. In documents dated March 11 and entitled “memorandum” and “motion

for emergency hearing,” dkt. ##49 and 55, plaintiff repeats the same arguments that he

made in his earlier motions and alleges that he suffered another panic attack and

hypertension on March 11 because his anxiety was not being treated with a benzodiazepine

medication. It appears that plaintiff may not have received the court’s March 10 order

before drafting these memorandums. In any event, plaintiff’s March 11 filings do not

identify any new information or legal or factual errors that would change my prior decision

denying him preliminary injunctive relief. More importantly, plaintiff was released from

MMHI on March 22, 2021. This means that his request for injunctive relief is moot at this



                                              2
         Case: 3:20-cv-00975-bbc Document #: 62 Filed: 04/22/21 Page 3 of 3




point.

         In a third memorandum dated March 14, plaintiff says that he wants to “correct the

record” with respect to defendant Molli Rolli’s affidavit, which defendants submitted in

response to plaintiff’s motions for preliminary injunctive relief. Dkt. #52. Plaintiff

contends for the first time that Rolli’s affidavit contains several statements with which he

disagrees. Although plaintiff was given an opportunity to address the arguments raised in

defendants’ opposition to his original motion and to respond to their proposed findings of

fact, including Rolli’s affidavit, he did not do so until after receiving the court’s order. See

dkt. #28. Because plaintiff is no longer a patient at MMHI, it is unnecessary to correct the

record with respect to his past requests for injunctive relief. Although plaintiff may disagree

with Rolli’s account of certain events, he will have an opportunity to present his version of

the facts at summary judgment or trial.



                                           ORDER

         IT IS ORDERED that plaintiff James Upthegrove’s motion to obtain discovery, dkt.

#39; his memorandums and motions for an emergency hearing, dkt. ##49 and 55; and his

motion to correct the record, dkt. #52, are DENIED.

         Entered this 22d day of April, 2021.

                                            BY THE COURT:

                                            /s/
                                            ________________________
                                            BARBARA B. CRABB
                                            District Judge


                                                3
